Citation Nr: 0202797	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  96-44 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for histoplasmosis and 
benign neurilemmoma, claimed as a lung disability.

(The issue of entitlement to service connection for chronic 
pulmonary disability will be the subject of a later decision 
on the merits.)


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Denver Regional Office (RO) April 1996 decision which 
declined to reopen the claim of service connection for 
pulmonary disability.  In March 1999, the Board remanded this 
case to the RO for additional development of the evidence.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a "chest 
condition," diagnosed as histoplasmosis of the lung, by 
history, and post-operative benign neurilemmoma of the right 
sympathetic chain, was denied by RO rating decision in June 
1983; no timely appeal was initiated therefrom.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
chronic pulmonary disability, including histoplasmosis and 
benign neurilemmoma, furnished since the June 1983 RO rating 
decision, are new, relevant, and probative of the issue at 
hand.


CONCLUSION OF LAW

Evidence submitted since the June 1983 RO rating decision 
denying the claim of service connection for chronic pulmonary 
disability is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Yet, VCAA specifies that reopening a 
previously disallowed claim is not required, except when new 
and material evidence is submitted.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2000).  

Recently, VA published final regulations implementing VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this regulatory amendment 
was explicitly made applicable only to applications to reopen 
finally disallowed claims which were received by VA on or 
after August 29, 2001.  Id. at 45,630.  Since the veteran's 
application to reopen the claim of service connection for 
chronic pulmonary disability was received by the RO prior to 
this date, the preexisting version of 38 C.F.R. § 3.156 
applies, and the Board need not determine which version of 
the regulation would be most favorable to him.  See Karnas, 
1 Vet. App. at 313.  All citations in this decision refer to 
the "old" version of 38 C.F.R. § 3.156.

Service connection for pulmonary disability, including 
histoplasmosis and post-operative benign neurilemmoma, was 
denied by RO rating decision in June 1983, based on findings 
that the disability preexisted active service and was not 
aggravated by service.  An appeal from that rating decision 
had not been filed in a timely fashion, with the result that 
the decision became final.  38 U.S.C.A. § 4005 (West 1982) 
(now 38 U.S.C.A. § 7105); 38 C.F.R. § 19.153 (1982) (now 
38 C.F.R. § 20.1103 (2001)).  A final RO decision is not 
subject to revision on the same factual basis, but may be 
reopened on submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d  1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Considering the above, the Board must now review all of the 
evidence which has been added to the claims folder since the 
final RO rating decision in June 1983.

Evidence of record at the time of the June 1983 RO rating 
decision included the veteran's service medical records, 
showing no clinical finding of pulmonary impairment on 
induction medical examination in October 1971.  On X-ray 
study of the chest in August 1972, an apical lesion was noted 
over the right lung field, requiring hospitalization and 
treatment (including by surgery in September 1972, consisting 
of right thoracotomy with excision of posterior mediastinal 
mass and wedge resection of granuloma of the right upper lung 
lobe); on medical examination in conjunction with treatment, 
it was indicated that the impairment was not previously 
productive of any symptomatology, and clinical studies 
performed prior to the X-ray study in August 1972 showed no 
evidence of lung abnormality.  The final diagnoses following 
hospital treatment in October 1972 were neurilemmoma, right 
sympathetic chain, T2, and granulomas, pulmonary disease 
(histoplasmosis), asymptomatic.  On service separation 
medical examination in May 1974, the summary of defects and 
diagnoses included post-operative status following right 
upper lobe lung mass excision.

VA medical records from June 1977 to November 1982 document 
intermittent treatment for symptoms and impairment unrelated 
to the claimed pulmonary disability.  

On VA medical examination in March 1983, not including a 
review of the claims file, the veteran reported in-service 
history of pulmonary impairment requiring surgery prior to 
service separation, noting that he had recurrent shortness of 
breath and cramps around the site of the surgical scar over 
the thorax.  On examination, X-ray study of the chest showed 
clips over the right apex.  Status post removal of benign 
neurolemma from right sympathetic chain in 1972, with 
residuals of right Horner's syndrome, decreased perspiration 
of the right upper extremity, well-healed (but disfiguring) 
cicatrix, and histoplasmosis of the lung, by history (with 
insufficient clinical evidence of any chronic residual 
impairment) were diagnosed.

Evidence submitted since the final RO rating decision in June 
1983 includes various medical and non-medical records, 
including portions of service medical records which were 
previously unavailable, post service VA and private medical 
records from March 1982 to April 1994 (including December 
1992 and April 1994 VA medical examination reports), November 
1994 disability determination notice from the Social Security 
Administration (SSA) showing that the veteran received SSA 
disability benefits due to various impairment, and January 
1999 Travel Board hearing testimony.  Such evidence includes 
veteran's own contentions that he has experienced recurrent 
pulmonary impairment since service (and that he had not 
experienced any pertinent impairment prior to entering the 
service), clinical manifestations of continuing pulmonary 
symptoms and impairment, and April 1994 VA medical 
examination report showing that the veteran had 
histoplasmosis, status post thoracotomy with removal of 
histoplasmosis (without evidence of functional residuals), 
and neurilemmoma of the right thoracic sympathetic chain, 
status post surgical removal, with resultant Horner's 
syndrome.

Based on the above, the Board concludes that the newly-
submitted evidence is material to a reopening of the 
veteran's claim of service connection for chronic pulmonary 
disability, including histoplasmosis and benign neurilemmoma, 
as it includes evidence that must be considered to fairly 
decide the merits of the claim.  While portions of the newly-
furnished evidence are cumulative of evidence of record at 
the time of the June 1983 rating decision (veteran's 
contention regarding the nature and etiology of his claimed 
pulmonary disability, and clinical records recording in-
service history of lung surgery), some of the newly-submitted 
evidence is clearly new and material and must be considered 
to decide the merits of the claim.  In particular, April 1994 
VA medical examination report to the effect that there was 
evidence of pulmonary impairment since surgery in service is 
material to this claim.  Given the nature of the veteran's 
claim, and presuming credibility of the newly-furnished 
evidence, the Board finds that there is new and material 
evidence to reopen the claim at issue.


ORDER

New and material evidence having been submitted, the claim of 
service connection for chronic pulmonary disability, 
including histoplasmosis and benign neurilemmoma, is 
reopened.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


